DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 09/27/2021 have been entered and carefully considered with respect to claims 1 – 22. Claims 1 and 17 are amended, and claims 2 - 16 and 18 - 22 are canceled. Accordingly, claims 1 and 17 are pending in the present Application.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 and 17 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 5 - 8:
	Applicant submits that the cited references do not disclose determining a reference sample filtering flag indicating whether to filter a reference sample according to the intra prediction mode of the current block, determining, from adjacent samples of the current block, reference samples to be used in intra prediction of the current block, according to the reference sample filtering flag, determining an interpolation filter set to be used in prediction of the current block, based on at least one of a size of the current block, the intra prediction mode indicated by the intra prediction mode information, and the reference sample filtering flag, determining, in the interpolation filter set, interpolation filter coefficients that corresponds to the reference location, determining four reference samples from among the reference samples of the current block based on the reference location, and determining a prediction value of the current sample by 
 	Accordingly, Applicant respectfully submits that claim 1 is patentable because each and every element of the claim is not disclosed or suggested by the combined references. 
 	Regarding amended independent claim 17, Applicant respectfully submits that claim 17 is patentable for at least similar reasons as those provided above with reference to claim 1. 
 	In view of the above, reconsideration and allowance of this application are now believed to be in order, and such actions are hereby solicited. 
  Response to Applicant’s arguments
 	Examiner disagrees with Applicant’s assessment of the rejection for the following reasons:
 	Amended Claim 1 as amended, is rejected on the grounds presented in the following 103 rejection. Yoo discloses: a video decoding method (See Yoo, Par. 0013: video decoding method) comprising: obtaining, from a bitstream, intra prediction mode information indicating an intra prediction mode of a current block; (See Yoo, Par. 0013 and disclosure in Claim 1 of Yoo)
determining a reference sample filtering flag indicating whether to filter a reference sample according to the intra prediction mode of the current block; (See Yoo, Pars. 0143 and 0144 - filtering the reference samples, according to a reference sample interpolation filter; reference sample filtering method can be determined by a filtering flag transferred from the encoder)
determining, from adjacent samples of the current block, reference samples to be used in intra prediction of the current block, according to the reference sample filtering flag; (Yoo teaches determining, from adjacent samples of the current block, reference samples to be used in intra prediction of the current block, according to the intra prediction mode of the current block in Yoo, Abstract: obtaining a reference sample using a neighboring sample of the current block; Pars. 0013, and 0139, 0140, 0173; determining whether to filter the reference samples in Yoo, Pars. 0143 and 0144; determining whether to filter the reference samples; - See Yoo, Par. 0143); 
Yoo appears not to be specific about: determining an interpolation filter set to be used in prediction of the current block; determining, in the interpolation filter set, interpolation filter coefficients that 
Nonetheless, Minoo teaches: determining an interpolation filter set to be used in prediction of the current block, (See Minoo, Abstract, Pars. 0015, 0039 and 0133 – 0135; See also disclosures in claims 1, 3 and 16) based on at least one of a size of the current 
Minoo teaches also: determining, in the interpolation filter set, interpolation filter coefficients that correspond to the reference location; (See Minoo, Abstract and Par. 0034: properties of interpolation filter 106, a type of prediction (e.g., from one reference block or from many reference blocks), See also Par. 0069: selection may be based on sub-pel positions, neighboring temporal references that are already decoded; See disclosures in claims 12 and 13 of Minoo) 
The rejection on Claim 17 is also maintained on the basis of the same rationale applied to Claim 1, since the limitations of Claim 17 are similar to those of Claim 1 . 	
Consequently, Applicant’s request for Allowance of all pending claims is denied, and the rejection of the pending claims is maintained under the grounds of rejection 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were 


8.	Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 20200137404 A1), hereinafter “Yoo,” in view of Minoo et al. (US 20130051463 A1), hereinafter “Minoo.”

	In regard to claim 1, Yoo discloses: a video decoding method (See Yoo, Par. 0013: video decoding method) comprising: 
obtaining, from a bitstream, intra prediction mode information indicating an intra prediction mode of a current block; (See Yoo, Par. 0013: an aspect of the present invention is a video decoding method which includes obtaining an intra prediction mode of a current block; See also disclosure in Claim 1 of Yoo)
determining a reference sample filtering flag indicating whether to filter a reference sample according to the intra prediction mode of the current block; (See Yoo, Pars. 0143 and 0144 - filtering the reference samples, according to a reference sample interpolation filter; reference sample filtering method can be determined by a filtering flag transferred from the encoder)
determining, from adjacent samples of the current block, reference samples to be used in intra prediction of the current block, according to the reference sample filtering flag; (Yoo teaches determining, from adjacent samples of the current block, reference samples to be used in intra prediction of the current block, according to the intra prediction mode of the current block in Yoo, Abstract: obtaining a reference sample using a neighboring sample of the current block; Pars. 0013, and 0139, 0140, 0173; determining whether to filter the reference samples in Yoo, Pars. 0143 and 0144; determining whether to filter the reference samples; - See Yoo, Par. 0143); whether to filter the reference sample can be determined on the basis of the size of a current processing block (See Yoo, Par. 0144); a reference sample filtering method can be determined by a filtering flag transferred from the encoder (See Yoo, Pars. 0143 and 0144 - filtering the reference samples, according to a reference sample interpolation filter, (See Yoo, Par. 0144) and wherein the determining of the prediction value of the current sample comprises determining the prediction value of the current sample, according to the filtered reference samples).
Yoo teaches also: determining a reference location to which a current sample of the current block refers according to the intra prediction mode; (See Yoo, Abstract, disclosure in Claim 14: reference sample for intra prediction using a neighboring sample of the current block ; generating a prediction block of the current block using the reference sample or the filtered reference sample based on the intra prediction mode; See also Par. 0233: filter type based on the location of a prediction sample within a current block)
determining four reference samples from among the reference samples of the current block based on the reference location. (Yoo teaches determining, from among the two or more interpolation filter sets, interpolation filter sets for each of current samples, according to distance between a reference sample of the current block and the current sample, (Yoo, Pars. 018, 0028 and 0147: distance between a prediction sample and a reference sample) and the determining of the interpolation filter comprises determining the interpolation filter that corresponds to the reference location, in the determined interpolation filter set corresponding to the current sample))
Yoo teaches further: determining a prediction value of the current sample by interpolating the four reference samples of the current block according to the interpolation filter coefficients;, (See Yoo, Par. 0232: current block parameter is used in a process of determining whether to perform filtering and/or a filter type; See also Pars. 0013, 0026) according to reference samples of the current block and the interpolation filter; (See again Yoo, Par. 0232 along with Abstract: generating a prediction block using the reference sample or the filtered reference sample on the basis of the prediction mode) and reconstructing the current block, (See Yoo, Pars. 0068 - 0070: intra-prediction unit 182 may be used to generate a reconstructed signal (or reconstructed block; See also Par. 0077 and Fig. 2) based on the prediction value of the current sample. (See Yoo, Abstract, Pars. 0013, 0026 and Par. 0232: generating a prediction block using the reference sample or the filtered reference sample on the basis of the prediction mode)
Yoo is not specific about: determining an interpolation filter set to be used in prediction of the current block; determining, in the interpolation filter set, interpolation filter coefficients that correspond to the reference location.
Nonetheless, Minoo teaches:
determining an interpolation filter set to be used in prediction of the current block, (See Minoo, Abstract, Pars. 0015, 0039 and 0133 – 0135:  method for encoding or decoding video content is provided to determine a plurality of sets of interpolation filters for use in interpolating sub-pel pixel values for a temporal prediction process of video content; See also disclosures in claims 1, 3 and 16) based on at least one of a size of the current block, the intra prediction mode indicated by the intra prediction mode information, and the reference sample filtering flag; (See Minoo, Par. 0052:  Filter determiner 108 uses characteristics associated with the encoding or decoding process, i.e., characteristics which may include a size of the PU, …, a number of reference blocks for prediction, and other information to improve the efficiency of sub-pixel motion compensation; See also disclosure in claim 11 of Minoo)  
Minoo teaches also:
determining, in the interpolation filter set, interpolation filter coefficients that correspond to the reference location; (See Minoo, Abstract and Par. 0034: properties of interpolation filter 106, a type of prediction (e.g., from one reference block or from many reference blocks), See also Par. 0069: selection may be based on sub-pel positions, neighboring temporal references that are already decoded; See disclosures in claims 12 and 13 of Minoo) 

 
	In regard to claims 2 – 16, and 18 – 22, the claims are canceled and no longer considered.  
  
	In regard to claim 17, the combination of Yoo and Minoo discloses: a video decoding apparatus comprising: a memory storing an instruction for performing video decoding; and a processor configured to execute the instruction, wherein the processor is further configured to, according to the instruction, obtain, from a bitstream, intra prediction mode information indicating an intra prediction mode of a current block, determine a reference sample filtering flag indicating whether to filter a reference sample according to the intra prediction mode of the current block, determine, from adjacent samples of the current block, reference samples to be used in intra prediction of the current block, according to the reference sample filtering flag, determine an interpolation filter set to be used in prediction of the current block, based on at least one of a size of the current block and the intra prediction mode indicated by the intra prediction mode information, determine a reference location to which a current sample of the current block refers according to the intra prediction mode, and the reference sample filtering flag, 3determine, in the interpolation filter set, an-interpolation filter coefficients that correspond to the reference location, determine four reference samples from among the reference samples of the current block based on the reference location, determine a prediction value of the current sample by interpolating the four reference samples of the current block according to the interpolation filter coefficients, and reconstruct the current block, based on the prediction value of the current sample. (Claim 17, which pertains to a video decoding device, has substantially the same technical features as claim 1. Therefore, the rationale applied to Claim 1 also applies, mutatis mutandis, to rejection of Claim 17)


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
				Morioka (US 20120093227 A1) teaches DATA COMPRESSION METHOD AND DATA COMPRESSION DEVICE.
				Lim et al. (US 20190268594 A1) teaches METHOD AND DEVICE FOR FILTERING.
				Lee et al. (US 20210021818 A1) teaches IMAGE ENCODING/DECODING METHOD AND APPARATUS USING SAMPLE FILTERING.
				Lim et al. (US 20200413069 A1) teaches IMAGE ENCODING/DECODING METHOD AND DEVICE, AND RECORDING MEDIUM STORED WITH BITSTREAM.
	

Conclusion
	10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/TSION B OWENS/Primary Examiner, Art Unit 2487